Citation Nr: 1826956	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for service-connected burn scar of the left lower leg.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that granted service connection for burn scar of the left lower leg and assigned an initial 20 percent disability rating, effective as of July 8, 2013.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the June 2014 notice of disagreement, the Veteran describes that his service-connected disability is manifested by three separate scars, one measuring 29 centimeters by six centimeters, one about five inches just above the ankle, and another on the back of the leg.  Additionally, he asserts that he has manifested nerve damage associated with the burn scar.  He reiterates this assertion in various correspondence of record, and submitted a private medical record from J. K., M.D., dated in March 2013, suggesting that he the damage to the leg included nerve damage.

The Veteran underwent a VA examination in May 2014, however, the examiner only identified one scar associated with the service-connected disability, that measuring 29 centimeters by six centimeters.  The examiner did not identify the two additional scars described by the Veteran, nor did the examiner discuss the nerve damage alleged by the Veteran and suggested by Dr. K.  As such, this opinion is deemed inadequate, and a remand for an additional VA examination is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability must also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a new VA scars examination to assess the precise nature and severity of his service-connected burn scar of the left lower leg.  The entire claims file shall be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed and all findings reported. 

With respect to the each of the scars identified by the Veteran (one measuring 29 centimeters by six centimeters, one about five inches just above the ankle, and another on the back of the leg), the examiner must provide a detailed description, to include, but not limited to, the following: 

(a) the size of the scars and scar areas in square inches or square centimeters;

(b) whether any scar is painful;

(c) whether any scar is superficial (not associated with underlying soft tissue damage); 

(d) whether any scar is deep (associated with underlying soft tissue damage);

(e) whether any scar is unstable (with frequent loss of covering of skin over the scar); 

(f) whether any scar is well-healed, tender, adherent, and/or ulcerated; and 

(g) whether any scar residuals cause limited motion or other limitation of function of an affected bodily part, and if so, the examiner must describe in detail the limitation(s), and extent and severity thereof. 

Unretouched color photographs of the involved areas shall be included in the report. 

With respect to the each scar, the examiner must specifically identify any residual neurological symptoms or impairment, specifying the nerve(s) involved and the severity of any such symptoms or impairment. 

With respect to the each scar, the examiner must specifically indicate whether the Veteran has an injury to any respective muscle groups, and if so, the examiner must include a discussion as to whether the muscle group(s) affected is manifested by slight, moderate, moderately severe, or severe disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  In adjudicating this appeal, the RO should consider the amount of impairment the Veteran experienced prior to his active-duty service aggravation, and assign an appropriate rating, accordingly.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




